DETAILED ACTION
Claims 1-9 and 53-61 are pending and currently under review.
Claims 10-52 are cancelled.
Claims 53-61 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2022 has been entered.

Response to Amendment
The amendment filed 2/02/2022 has been entered.  Claims 1-9, and newly submitted claim(s) 53-61, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor et al. (WO2013156397, US 2015/0070124 referred to as English translation) in view of Yoshizawa et al. (US 2002/0189718).
Regarding claim 61, Kapoor et al. discloses a method of making a magnetic core material [abstract]; wherein said method includes the steps of producing an initially amorphous material, processing said material under temperatures above the crystallization point and tensile stress to form a nanocrystalline state with transverse anisotropy induced by said tensile stress, and controlling the aforementioned processing such that the permeability is locally controlled to be to be below 100 along a tape [abstract, 0028, 0059-0061, 0074].  The examiner notes that “below 100” overlaps with the claimed range of below 75, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The examiner reasonably considers the aforementioned nano-crystallization method of Kapoor et al. to meet the claimed limitation of “controlling nano-crystallization in one or more geometries.”  Furthermore, since Kapoor et al. is silent regarding any amount of crystallization in the initially amorphous material, the examiner submits that said initially amorphous material would have been recognized by one of ordinary skill to be entirely amorphous (ie. 0 percent crystallinity) absent a specific teaching to contrary.  
The examiner further considers said processing under temperatures above crystallization and under tensile stress et al. to meet the limitations of devitrifying and crystallizing said amorphous precursor, forming a nanocomposite, and tuning a resulting magnetic anisotropy and permeability based on a varying amount of applied stress to control nano-crystallization as claimed.  Specifically, the examiner notes that imparting anisotropy through controlled, varied stress annealing is reasonably expected to locally change the magnetic permeability as would have been recognized by one of ordinary skill, which reasonably meets the limitations of “tuning” anisotropy based on applied stress and “adjusting” permeability as claimed [0055].  As stated previously, Kapoor et al. expressly teaches controlling permeability to below 100, which also meets the claimed limitations of “below 100 based on the given stress value” as claimed.
As stated previously, Kapoor et al. teaches devitrification of an initially amorphous material [0059]; however, Kapoor et al. does not expressly teach that the formed structure is specifically a nanocomposite structure.  Yoshizawa et al. discloses a Co-based magnetic alloy, wherein said alloy is fabricated by a similar method of crystallizing an amorphous material such that the final material includes crystal grains in a volume ratio of 30 percent or more such that a magnetic alloy with excellent high-frequency magnetic properties can be obtained [abstract, 0029-0031].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kapoor et al. by performing devitrification in order to specifically produce a composite structure, as disclosed by Yoshizawa et al., such that desirable high-frequency magnetic properties can be obtained.  The examiner notes that the aforementioned material of Yoshizawa et al. having both an amorphous phase and nanocrystalline phases naturally meets the limitation of a nanocomposite when the crystal grain ratio is below 100 percent.  See MPEP 2144.05(I) & MPEP 2145(II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 53, and 56-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 16, 12, 14, and 21 of U.S. Patent No. 11,008,643.  Although the claims at issue are not identical, they are not patentably distinct from each other because the examiner submits that the scope of the instantly claimed subject matter is broader than that of the patented claims.  Specifically, the examiner notes that the patented claims do not specify a fraction of amorphization, such that one of ordinary skill would have recognized the co-pending claims to be directed to an entirely amorphous precursor (ie. 0 percent crystallinity) absent a specific teaching to the contrary.  The patented permeability range and applied tensile stress range also overlap with the instantly claimed range, which is prima facie evidence of obviousness.

Response to Arguments
The previous rejections over Kapoor et al. in view of others have been withdrawn over amended claim 1.
Applicant's arguments, filed 2/02/2022, regarding new claim 61, have been fully considered but they are not persuasive.
Applicant argues that the prior art of Kapoor et al. in view of others fails to meet the limitation of permeability below 75 based on the figures of Kapoor et al.  The examiner cannot concur.  Although the figures do indeed fail to show permeability below 75, the examiner notes that Kapoor et al. still broadly teaches obtaining permeability values of “below 100”, which overlaps with the claimed range of below 75 [0059].  See MPEP 2144.05(I).  It is noted that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Thus, the examiner submits that claim 61 is still obvious over the broader disclosure of Kapoor et al.

Allowable Subject Matter
Claims 3 and 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner notes that claims 1-9 and 53-60 would be allowable if the above double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 recites a method of controlling nanocrystallization by providing an amorphous precursor, devitrifying said precursor, and then tuning the material to obtain a desired magnetic permeability by annealing under tension of 350 MPa or less.  There is no prior art of record that teaches or suggests the above limitations.
The closest prior art of record is Kapoor et al. in view of others as relied upon in the previous office action.  Kapoor et al. discloses a similar method as explained in the previous office action.  However, Kapoor et al. does not teach obtaining a permeability of below 100 while utilizing a tension of below 350 MPa during annealing, and rather provides disclosures to the contrary [fig.17-18].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734